Wheeler, C. J.
We are of opinion that the motion to dismiss-the appeal ought not to prevail. It has'been the constant practice of this court to entertain appeals in criminal as well as in civil' *117cases, where, as in this case, the court haring omitted to cause the entry of the judgment to be made at the proper term, had caused it to be entered nunc pro tunc at a subsequent term. Otherwise the right of appeal might be defeated by the failure of the court to correct at the term a clerical omission.
It would seem from the provisions of the Code, (art. 664-665,) that to “harbor” and “conceal” a runaway slave are distinct offences, which should not be included in the same count in the indictment. But duplicity is not assigned as a ground for quashing the indictment. It is objected to the indictment, however, that it does not charge that the defendant knew the slave to be a runaway. This, it would seem, must be deemed an essential ingredient of the offence on general principles, and it is made so by the Code. (Art. 667.) We are of opinion, therefore, that the court erred in overruling the motion to quash the indictment, for which the judgment must be reversed and the cause remanded.
Reversed and remanded.